DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: “receiving at a vehicle share platform at a remote location reservation data for said vehicle”.  It is recommended to amend the limitation to “receiving, at a vehicle share platform at a remote location, reservation data for said vehicle”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “at one unique personal attribute” in line 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiderington (US 2020/0065869 A1) in view of Gennermann et al. (US 2017/0096123 A1) and Nitta et al. (US 2009/0128356 A1).
Regarding claims 1 and 4, Tiderington discloses a method for a vehicle share I/O expander, the method comprising:
Providing a telematics device (e.g. Fig. 1: 34-35 & [0031, 0033, 0067-0069]: cellular chipset 34 and antenna 35 enable vehicle to communicate with remote facility 80 or computers 78 via network 70 & 76) connected to a vehicle (e.g. Fig. 1: 12) through at least one external interface (e.g. Fig. 1: connection between module 30 and bus 44);
Providing said vehicle share I/O expander (e.g. Fig. 1: 36) coupled to said telematics device (Fig. 1: 34-35) via at least one internal interface (e.g. Fig. 1: inherently disclosed connection between processor 36 and cellular chipset 34);
Receiving at a vehicle share platform (e.g. [0016, 0035]: share ride application) at a remote location (e.g. Fig. 1: 80) reservation data for said vehicle (Fig. 1 & [0048, 0075-0076, 0087]: reservation data/request is forwarded to vehicle 12 from the remote facility 80);
Sensing, with said vehicle share I/O expander (Fig. 1: 36), at least one unique personal attribute in proximity to said vehicle share I/O expander of said vehicle ([0056-0058, 0061-0062, 0074]: image data captured by camera 46 can be processed in module 30; thus, implies the use of 
Communicating a signal indicative of said at least one unique personal attribute from said vehicle share I/O expander (Fig. 1: 36) to said telematics device (Fig. 1: 34-35) ([0058, 0061]: image captured by camera and processed by processor 36 is sent to remote facility 80; thus, implies the use of antenna 35 to send data to remote facility 80) via said at least one internal interface (e.g. Fig. 1: connection between processor 36 and cellular chipset 34 & antenna 35), said telematics device wirelessly communicating with said vehicle share platform (e.g. Fig. 1 & [0035]: remote facility 80 uses application to communicate information between SRWC devices 90, 94 and/or vehicles 12) and transmitting said at least one unique personal attribute from said vehicle share I/O expander to said vehicle share platform (e.g. [0058, 0061]);
Comparing, at said vehicle share platform, said at least one unique personal attribute and said reservation data ([0062, 0074]: compare to identify vehicle user; [0076-0077]: reservation includes identity of the individuals participating in the shared ride; [0062]: the identity of the shared ride participant includes image data of the user’s face and facial feature data);
Performing, at said vehicle share platform, a validation of said at least one unique personal attribute with said reservation data based upon said comparison ([0062]: authenticate the shared ride members of the vehicle);
Communicating said validation from said vehicle share platform to said telematics device (e.g. [0062]: remote facility 80 authenticates the shared ride members and notify the vehicle of the identity of the shared ride members).
Tiderington fails to disclose, but Gennermann teaches a method for a vehicle share I/O expander ([0037]: access control unit can be interpreted as the claimed expander), comprising: 

Although silent, Tiderington is intended to authenticate and grant access to a shared ride user to a rental or shared vehicle.  
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Tiderington with the teachings of Gennermann to enable control of a vehicle based on an authentication process as disclosed by Tiderington and Gennermann so as to prevent faulty or illegal use of a shared ride vehicle.
In addition, since Tiderington and Gennermann in combination discloses enabling vehicle control based upon said validation, the controls received by Tiderington from antenna (Fig. 1: 35) will be transmitted to vehicle control via vehicle bus (Fig. 1: 44).  Thus, Tiderington and Gennermann in combination discloses said vehicle share I/O expander activating said defined set of vehicle controls through said at least one external interface for operation of said vehicle.
Tiderington and Gennermann in combination fails to disclose, but Nitta teaches monitoring said vehicle, with said telematics device, to log and communicate vehicle share data to a remote device (Figs. 1-3 & 7 and [0093, 0123-0124]: memory 32 is capable of storing vehicle data, e.g. usage time, and send the stored data to a remote device 26 after successfully authenticating the operator of a vehicle).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Tiderington and Gennermann with the teachings of Nitta to monitor vehicle data (e.g. usage history of the vehicle) so as to perform further task management (e.g. maintenance). 

Regarding claim 5, Tiderington discloses sensing said at least one unique personal attribute is sensing a biometric attribute (e.g. [0043]).  
Regarding claim 6, Gennermann discloses said biometric attribute is selected from the group of face data, fingerprint data, voice data or eye data (e.g. [0062]).  
Regarding claim 7, Gennermann teaches sensing said at least one unique personal attribute is sensing a personal device attribute ([0043, 0085]: connection between mobile device and the vehicle is established when user in vicinity and/or approach to the vehicle).  
Regarding claim 8, Gennermann teaches personal device attribute is selected from the group of a smart phone, a smart watch, a smart device, or an app on a smart device (e.g. [0043]).  
Regarding claim 9, Gennermann teaches sensing at least one unique personal attribute is sensing a proximity device ([0043, 0085]: connection between mobile device and the vehicle is established when user in vicinity and/or approach to the vehicle).  
Regarding claim 12, Gennermann teaches enabling a digital switch to enable activation and deactivation of said vehicle (Fig. 1 & [0037, 0045-0050]: digital switch is broadly interpreted as control unit of the smartphone, access control unit coupled to the central control system of the vehicle and/or central control system of the vehicle).  
Regarding claim 14, Gennermann teaches said defined set of vehicle controls is a limited set of controls based upon said reservation data (e.g. [0049]).  

Regarding claim 16, Gennermann teaches said limited set of controls is selected from the group of open, lock, start, stop or geofence ([0049]).  
Regarding claim 17, Gennermann teaches said reservation data enables said defined set of controls to activate vehicle features (e.g. [0045-0050]).  
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiderington (US 2020/0065869 A1) in view of Gennermann et al. (US 2017/0096123 A1) and Nitta et al. (US 2009/0128356 A1) as applied in claim 1 above, and further in view of Wang et al. (US 2021/0009081 A1).
Regarding claim 10, Tiderington, Gennermann and Nitta in combination fails to disclose, but Wang teaches restricting sensing and communication of an electronic vehicle key device and emulating electronic vehicle key signals (e.g. Fig. 8 and [0068-0070]: start command only issue after authentication succeeds; thus, implies restricting the key device to send and/or communicate start signal to the vehicle).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Tiderington, Gennermann and Nitta with the teachings of Wang to sense and authenticate fingerprint of the user before starting the vehicle so as to prevent operation of the vehicle by imposter.
Regarding claim 18, Tiderington, Gennermann and Nitta in combination fails to disclose, but Wang teaches performing an actuation validation process by monitoring a button-depressed or a button-released condition of an electronic vehicle key device having a button configuration where either end of the button is a high or low value (e.g. Fig. 8 and [0068-0070]).  
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiderington (US 2020/0065869 A1) in view of Gennermann et al. (US 2017/0096123 A1) and Nitta et al. (US 2009/0128356 A1) as applied in claim 1 above, and further in view of Jiang et al. (US 2017/0096958 A1).
Regarding claim 19, Tiderington, Gennermann and Nitta in combination fails to disclose, but Jiang teaches performing a health check of an electronic vehicle key device, the electronic vehicle key device having a button ([0014]: monitor vehicle push-button start system so as to detect vehicle start failure), and reporting a fault if required (Fig. 3 & [0024-0025]: once power switch is pressed, the system monitors whether the vehicle is started properly; if not, it send signals to appropriate area to self-diagnosis, and this is considered as reporting a fault).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine invention of Jiang with the invention of Tiderington, since Jiang teaches it is known to monitor the vehicle push-button start system so as to detect failure of the vehicle start system.
Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims 1, 3-10, 12 and 14-19 have been considered but are moot because the new ground of rejection (New citation and interpretation of Tiderington have been given in view of amendments).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688